matter to the district court for further proceedings consistent with this
                 order.


                                                                                       ,J.
                                                            Hardesty


                                                                                       , J.
                                                            Douglas



                 CHERRY, J., concurring:
                             For the reasons stated in the SFR Investments Pool 1, LLC v.
                 U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                 that respondent lost its lien priority by virtue of the homeowners
                 association's nonjudicial foreclosure sale. I recognize, however, that SFR
                 Investments is now the controlling law and, thusly, concur in the



                                                                  a
                 disposition of this appeal.

                                                                       ltititett,"      , J.
                                                            Cherry


                 cc: Hon. Susan Johnson, District Judge
                      Howard Kim & Associates
                      Brooks Hubley LLP
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A    a